
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6

  
LOGO [g349502.jpg]

   


   


   


  



NEENAH PAPER
SUPPLEMENTAL RETIREMENT
CONTRIBUTION PLAN


   


   


   


   


   


  


  


THIS DOCUMENT CONSTITUTES THE OFFICIAL PLAN DOCUMENT AS
WELL AS THE SUMMARY PLAN DESCRIPTION OF THIS PLAN.

   


   


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



NEENAH PAPER SUPPLEMENTAL RETIREMENT
CONTRIBUTION PLAN


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I    INTRODUCTION   1   1.1   Establishment of the Plan   1   1.2  
Background   1   1.3   Purpose   1   1.4   Type of Plan   1   1.5   Effective
Date   1
ARTICLE II    DEFINITIONS
 
1   2.1   Account   1   2.2   Affiliate   1   2.3   Beneficiary   1   2.4  
Board   2   2.5   Change of Control   2   2.6   Code   3   2.7   Company   3  
2.8   Distribution Date   3   2.9   Earnings   3   2.10   Effective Date   3  
2.11   Employee   3   2.12   Employer   3   2.13   ERISA   3   2.14   Excess
Contribution   3   2.15   Excess Benefit   3   2.16   Investment Funds   3  
2.17   Participant   3   2.18   Participating Employer   3   2.19   Plan   3  
2.20   Plan Administrative Committee   3   2.21   RCP   3   2.22   RCP
Contribution   3   2.23   Retirement Date   4   2.24   Spouse   4   2.25  
Supplemental Benefit   4   2.26   Supplemental Contribution   4   2.27  
Termination of Employment   4   2.28   Year of Service   4
ARTICLE III    ELIGIBILITY
 
4   3.1   Eligibility for Excess Benefit   4   3.2   Eligibility for
Supplemental Benefit   4
ARTICLE IV    CONTRIBUTIONS, INVESTMENT AND VESTING
 
4   4.1   Establishment of Accounts   4   4.2   Company Contributions   5   4.3
  Investment Elections   5          


i

--------------------------------------------------------------------------------



  4.4   Investment Changes   5   4.5   Account Credit   5   4.6   Valuation of
Accounts   5   4.7   Vesting   5
ARTICLE V    DISTRIBUTIONS
 
5   5.1   Eligibility to Receive a Distribution   5   5.2   Form of Benefit
Payment   6   5.3   Limitations on the Annual Amount Paid to a Participant   6  
5.4   Tax Withholding   6   5.5   Commencement of Payments   6   5.6  
Recipients of Payments; Designation of Beneficiary   6
ARTICLE VI    PLAN ADMINISTRATIVE COMMITTEE
 
7   6.1   Plan Administrative Committee   7   6.2   Committee Membership   7  
6.3   Powers   7   6.4   Organization and Procedures   7   6.5   Rules and
Decisions   8   6.6   Authorization of Payments   8   6.7   Books and Records  
8   6.8   Perpetuation of the Plan Administrative Committee   8   6.9   Claims
Procedure   8   6.10   Allocation or Reallocation of Responsibilities   9   6.11
  Service of Process   10
ARTICLE VII    Miscellaneous
 
10   7.1   Funding   10   7.2   Amendment and Termination   10   7.3  
Termination of RCP   10   7.4   Effect of Plan   10   7.5   Offset   10   7.6  
Amounts Payable   10   7.7   Rights and Obligations   10   7.8   Notice   10  
7.9   Governing Law   10   7.10   Assignment of Rights   10   7.11   Liability  
11   7.12   Coordination with RCP   11   7.13   Plan Sponsor   11
ARTICLE VIII    ERISA RIGHTS
 
11
ARTICLE IX    GENERAL PLAN INFORMATION
 
12   9.1   General Plan Information.   12

ii

--------------------------------------------------------------------------------




NEENAH PAPER
SUPPLEMENTAL RETIREMENT CONTRIBUTION PLAN



ARTICLE I

INTRODUCTION


1.1Establishment of the Plan. Neenah Paper, Inc. (the "Company") hereby
establishes a supplemental retirement benefit plan for certain Employees, to be
known as the Neenah Paper Supplemental Retirement Contribution Plan (the
"Plan"), as set forth in this document.

1.2Background. Effective as of November 30, 2004 (the "Distribution Date"), a
spinoff of the Company, then a subsidiary of Kimberly-Clark Corporation, was
effectuated by the distribution of Company shares to Kimberly-Clark
Corporation's shareholders. In connection with the spinoff transaction, the
Company agreed to establish a supplemental benefit plan similar to the
Kimberly-Clark Corporation Retirement Contribution Plan Excess Program for the
benefit of certain employees who were hired by the Company.

1.3Purpose. In recognition of the valuable services provided to the Company, and
its Affiliates, by its employees, the Board wishes to provide additional
retirement benefits to those individuals whose benefits under the Neenah Paper
Retirement Contribution Plan (the "RCP") are restricted by the operation of the
provisions of the Code. It is the intent of the Company to provide these
benefits under the terms and conditions hereinafter set forth.

1.4Type of Plan. This Plan is intended to encompass two types of benefit: (i) an
"excess benefit plan" within the meaning of Section 3(36) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and, as such, to
be exempt from all of the provisions of ERISA pursuant to Section 4(b)(5)
thereof; and (ii) a nonqualified supplemental retirement plan, which is unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees of the Company,
pursuant to Sections 201, 301 and 401 of ERISA and, as such, exempt from the
provisions of Parts II, III and IV of Title I of ERISA.

1.5Effective Date. The effective date of the Plan is December 1, 2004.


ARTICLE II

DEFINITIONS


        Each term that is used in this Plan and also used in the RCP shall have
the same meaning herein as the RCP. Notwithstanding the above, for purposes of
this Plan, where the following words and phrases appear in this Plan, they shall
have the respective meanings set forth below unless the context clearly
indicates otherwise:

2.1Account. The individual account established pursuant to Article IV of this
Plan to credit Excess Contributions or Supplemental Contributions.

2.2Affiliate. The Company and any company, person or organization which, on the
date of determination, (A) is a member of a controlled group of corporations (as
defined in Code section 414(b)) which includes the Company; (B) is a trade or
business (whether or not incorporated) which controls, is controlled by or is
under common control with (within the meaning of Code section 414(c)) the
Company; (C) is a member of an affiliated service group (as defined in Code
section 414(m)) which includes the Company; or (D) is otherwise required to be
aggregated with the Company pursuant to Code section 414(o) and regulations
promulgated thereunder.

2.3Beneficiary. The person or persons who, under this Plan, become entitled to
receive a Participant's interest in the event of the Participant's death.

--------------------------------------------------------------------------------



2.4Board. The Board of Directors of the Company.

2.5Change of Control. A Change of Control shall be deemed to have taken place
if:

(A)Acquisition of Substantial Percentage. The acquisition by any Person of
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of Directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by a Person who on the Effective Date is the Beneficial Owner of
thirty percent (30%) or more of the Outstanding Company Voting Securities,
(ii) any acquisition directly from the Company, including without limitation, a
public offering of securities, (iii) any acquisition by the Company, (iv) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates, or (v) any acquisition by
any corporation pursuant to a transaction which complies with subparagraphs (i),
(ii), and (iii) of Section 2.5(C) hereof;

(B)Change in Majority of Board Members. During any period of two consecutive
years, individuals who at the beginning of such period constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a Director whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the Directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the Directors of the Company or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

(C)Reorganization, Merger or Consolidation. Consummation of a reorganization,
merger, or consolidation to which the Company is a party or a sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case unless, following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the Beneficial Owners of Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of Directors of the
Company resulting from the Business Combination (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
Affiliates) (the "Successor Entity") in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; and (ii) no Person (excluding any
Successor Entity or any employee benefit plan, or related trust, of the Company
or such Successor Entity) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including persons deemed to be members of the
Incumbent Board by reason of the proviso to paragraph (b) of this Section) at
the time of the execution of the initial Participation Agreement or of the
action of the Board providing for such Business Combination; or

(D)Liquidation or Dissolution. Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

2

--------------------------------------------------------------------------------





2.6Code. The Internal Revenue Code for 1986, as amended from time to time, and
as construed and interpreted by valid regulations and rulings issued thereunder.

2.7Company. Neenah Paper, Inc., a Delaware corporation.

2.8Distribution Date. November 30, 2004, the date upon which a spinoff of the
Company, then a subsidiary of Kimberly-Clark Corporation, was effected through
the distribution of Company shares to Kimberly-Clark Corporation's shareholders.

2.9Earnings. Earnings shall have the same meaning herein as under the RCP;
provided, however, that for the purposes of this Plan, the limitations on
compensation provided under Code Section 401(a)(17) shall not apply.
Notwithstanding the foregoing, Earnings shall not include any remuneration paid
to a Participant after payment of such individual's Account commences in
accordance with Section 5.5 following the Participant's Termination of
Employment.

2.10Effective Date. December 1, 2004, or with respect to a particular Affiliate,
such later date as of which the Plan Administrative Committee deems such
Affiliate to be a Participating Employer in the Plan.

2.11Employee. A common law employee of an Employer, as reflected in the payroll
records of the Employer.

2.12Employer. The Company and each Affiliate that the Plan Administrative
Committee shall from time to time designate as a Participating Employer for
purposes of the Plan.

2.13ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time, and as construed and interpreted by valid regulations and rulings
issued thereunder.

2.14Excess Contribution. The amount contributed for a Participant under the
Excess Benefit portion of the Plan that would have been contributed for such a
Participant under the RCP if it were not for the limitation on benefits imposed
by Section 415 of the Code; such amount shall be calculated using Earnings as
defined in this Plan, but only to the extent that such amount exceeds such
limitations.

2.15Excess Benefit. The benefit provided under this Plan for Participants whose
RCP Contributions to the RCP are limited solely by Code Section 415.

2.16Investment Funds. The phantom investment funds established under this Plan
which will accrue earnings and losses as if the Participant's Account were
invested in the actual Investment Funds as offered under the RCP from time to
time.

2.17Participant. Any Employee who satisfies the eligibility requirements set
forth in Article III for participation in the Plan. In the event of the death or
incompetency of a Participant, the term shall mean the executor or administrator
of the Participant's estate or the Participant's legal guardian.

2.18Participating Employer. An Affiliate that has been approved by the Plan
Administrative Committee as an Employer participating in the Plan.

2.19Plan. The Neenah Paper Supplemental Retirement Contribution Plan as set
forth herein and as amended from time to time.

2.20Plan Administrative Committee. The committee appointed by the Board to
administer and regulate the Plan as provided in Article VI, which shall be the
same committee appointed to administer and regulate the RCP.

2.21RCP. The Neenah Paper Retirement Contribution Plan, as amended from time to
time.

2.22RCP Contribution. Employer contributions made pursuant to the RCP.

3

--------------------------------------------------------------------------------



2.23Retirement Date. The date of Termination of Employment of the Participant on
or after he attains age 55 and has completed five (5) Years of Service with the
Company.

2.24Spouse. The Employee's husband or wife (as applicable) pursuant to a legal
marriage, as defined under the laws of the state of the Employee's residence.

2.25Supplemental Benefit. The benefit established as part of this Plan for
Participants whose RCP Contributions to the RCP are limited by the application
of the rules or regulations of Code Section 401(a)(4) or the limitations of Code
Section 401(a)(17), or whose Earnings are not fully taken into account in
determining the Employee's RCP Contributions to the RCP.

2.26Supplemental Contribution. The amount contributed for a Participant under
the Supplemental Benefit portion of the Plan that would have been contributed
for a Participant under the RCP if it were not for the limitations on benefits
imposed by Code Sections 401(a)(17) and/or 401(a)(4), and calculated using
Earnings as defined in this Plan, but only to the extent that such amount
exceeds the RCP Contributions under the RCP.

2.27Termination of Employment. The Participant's cessation of his employment
with the Company for any reason whatsoever, whether voluntarily or
involuntarily, including by reasons of retirement or death.

2.28Year of Service. Year of Service shall have the same meaning herein as under
the RCP.

        Construction.    Where appearing in the Plan, the masculine shall
include the feminine and the plural shall include the singular, unless the
context clearly indicates otherwise. The words "hereof," "herein," "hereunder"
and other similar compounds of the word "here" shall mean and refer to the
entire Plan and not to any particular Section or subsection.


ARTICLE III

ELIGIBILITY


3.1Eligibility for Excess Benefit. An Employee shall participate in the Excess
Benefit under this Plan only if:

(A)such Employee is a Participant in the RCP; and

(B)such Employee's RCP Contributions to the RCP are limited solely by Code
Section 415.

3.2Eligibility for Supplemental Benefit. An Employee shall participate in the
Supplemental Benefit under the Plan only if:

(A)such Employee is a Participant in the RCP;

(B)the Employee's RCP Contributions to the RCP are limited by the application of
the rules or regulations of Code Section 401(a)(4) and/or the limitations of
Code Section 401(a)(17), or whose Earnings are not fully taken into account in
determining the Employee's RCP Contributions to the RCP; and

(C)such Employee is a member of a select group of management or highly
compensated Employees of the Company.


ARTICLE IV

CONTRIBUTIONS, INVESTMENT AND VESTING


4.1Establishment of Accounts. The Company shall create and maintain an unfunded
individual Account for each Participant eligible to participate in either the
Excess Benefit or the

4

--------------------------------------------------------------------------------



Supplemental Benefit, as applicable, to each of which it shall credit the
amounts described in this Article IV.

4.2Company Contributions. Excess Contributions and Supplemental Contributions,
as applicable, shall be made for each Participant on the same terms and
conditions, at the same times, and pursuant to the same elections made by the
Participant as they would have been if paid under the RCP were it not for Code
limitations on benefits or Earnings.

4.3Investment Elections. Each Participant's Excess Contributions, Supplemental
Contributions, and Accounts under this Plan shall be considered allocated among
the Investment Funds in accordance with the Participant's actual investment
elections under the RCP.

4.4Investment Changes. Reallocations between Investment Funds in this Plan shall
be considered made according to the Participant's elections under the RCP.

4.5Account Credit. The Company shall credit each Participant's Account with
earnings, gains and losses as if such Accounts were actually invested among the
Investment Funds according to the Participant's elections under the RCP.

4.6Valuation of Accounts. In accordance with the provisions regarding the
valuation of accounts under the RCP, each Participant's Account shall be valued
and adjusted each business day as if such Participant's Account was actually
invested in the applicable Investment Funds according to the Participant's
elections under the RCP.

4.7Vesting. The balance of a Participant's Account shall become 100% vested at
the same time as if the amounts had been credited to the Participant's Account
under the RCP.


ARTICLE V

DISTRIBUTIONS


5.1Eligibility to Receive a Distribution.

(A)Retirement Benefit: Subject to Section 5.3 below, upon a Participant's
Retirement Date, he shall be entitled to receive the amount of his Account. The
form of benefit payment, and the time of commencement of such benefit, shall be
as provided in Sections 5.2 and 5.5.

(B)Termination Benefit: Upon the Termination of Employment of a Participant
prior to his Retirement Date for reasons other than death, the Company shall pay
to the Participant a benefit equal to his Account.

Unless otherwise directed by the Plan Administrative Committee, the benefit
payable upon termination shall be payable in a lump sum as a cash distribution
as set forth in Section 5.2 following the Participant's Termination of
Employment. Upon payment following a Termination of Employment, the Participant
shall immediately cease to be eligible for any other benefit provided under this
Plan.

(C)Death Benefits: Upon the death of a Participant, the Beneficiary of such
Participant shall receive all of the Participant's remaining Account. Payment of
a Participant's remaining Account shall be made in accordance with Section 5.2.

(D)Change of Control:

(1)If there is a Change of Control, notwithstanding any other provision of this
Plan, any Participant who has an Account hereunder shall, following a Change of
Control, receive an immediate lump sum payment of the balance of his Account,
reduced by a penalty equal to ten percent (10%) of the Participant's Account as
of the last business day of the

5

--------------------------------------------------------------------------------



month preceding the date of the Change of Control. The ten percent (10%) penalty
shall be permanently forfeited and shall not be paid to, or in respect of, the
Participant.

(2)If there is a Change of Control, notwithstanding any other provision of this
Plan, any retired Participant, or Beneficiary, who has an Account hereunder
shall, following a Change of Control, receive an immediate lump sum payment of
the balance of his Account, reduced by a penalty equal to five percent (5%) of
the Participant's Account as of the last business day of the month preceding the
date of the Change of Control. The five percent (5%) penalty of the retired
Participant's or Beneficiary's Account shall be permanently forfeited and shall
not be paid to, or in respect of, the retired Participant or Beneficiary.



5.2Form of Benefit Payment. Upon the happening of an event described in
Section 5.1, the Company shall pay to the Participant the amount specified
therein in a lump sum cash distribution.

5.3Limitations on the Annual Amount Paid to a Participant. Notwithstanding any
other provisions of this Plan to the contrary, in the event that a portion of
the payments due a Participant pursuant to Sections 5.1 (A) -(D) would not be
deductible by the Company pursuant to Section 162(m) of the Code, the Company,
at its discretion, may postpone payment of such amounts to the Participant until
such time that the payments would be deductible by the Company; provided,
however, that no payment postponed pursuant to this Section 5.3 shall be
postponed beyond the first anniversary of such Participant's Termination of
Employment.

5.4Tax Withholding. To the extent required by law, the Company shall withhold
any taxes required to be withheld by any Federal, State or local government.

5.5Commencement of Payments. Commencement of payments under Section 5.1 (A)-(C)
of this Plan from a Participant's Account shall be payable in the first calendar
quarter of the year following the Plan Year in which the Participant terminates
employment from the Company for any reason (but in no event earlier than six
(6) months following the Participant's termination of employment). Commencement
of payments pursuant to a Change of Control under Section 5.1 (D) of this Plan
from a Participant's Account shall be as soon as administratively feasible on or
after the last business day of the month following a Change of Control event
which entitles a Participant or a Beneficiary to payments under this Plan (or
such later date as legally required).

5.6Recipients of Payments; Designation of Beneficiary. All payments to be made
by the Company under the Plan shall be made to the Participant during his
lifetime, provided that if the Participant dies prior to the completion of such
payments, then all subsequent payments under the Plan shall be made by the
Company to the Beneficiary determined in accordance with this Section. The
Participant may designate a Beneficiary by filing a written notice of such
designation with the Plan Administrative Committee in such form as the Plan
Administrative Committee requires and may include contingent Beneficiaries. The
Participant may from time-to-time change the designated Beneficiary by filing a
new designation in writing with the Plan Administrative Committee. If a married
Participant designates a Beneficiary or Beneficiaries other than his Spouse at
the time of such designation, such designation shall not be effective (and the
Participant's Spouse shall be the Beneficiary) unless:

(A)the Spouse consents in writing to such designation;

(B)the Spouse's consent acknowledges the effect of such designation, which
consent shall be irrevocable; and

(C)the Spouse executes the consent in the presence of either a Plan
representative designated by the Plan Administrative Committee or a notary
public.

6

--------------------------------------------------------------------------------





Notwithstanding the foregoing, such consent shall not be required if the
Participant establishes to the satisfaction of the Plan Administrative Committee
that such consent cannot be obtained because (i) there is no Spouse; (ii) the
Spouse cannot be located after reasonable efforts have been made; or (iii) other
circumstances exist to excuse spousal consent as determined by the Plan
Administrative Committee. If no designation is in effect at the time when any
benefits payable under this Plan shall become due, the Beneficiary shall be the
Spouse of the Participant, or if no Spouse is then living, the representatives
of the Participant's estate.


ARTICLE VI

PLAN ADMINISTRATIVE COMMITTEE


6.1Plan Administrative Committee. The Company may designate one or more persons
to serve on the Plan Administrative Committee to carry out its fiduciary
responsibility and authority under the Plan (other than to manage and control
Plan assets and investment of the assets) and its duties as the plan
administrator. The members of the Plan Administrative Committee for this Plan
shall be the same as the members of the Plan Administrative Committee for the
RCP.

6.2Committee Membership.

(A)The Plan Administrative Committee shall consist of at least three (3) persons
who shall be appointed by and serve at the pleasure of the Board.

(B)The Board shall have the right to remove any member of the Plan
Administrative Committee at any time. A member may resign at any time by written
resignation to the Board. If a vacancy in the Plan Administrative Committee
should occur, a successor may be appointed by the Board.

6.3Powers. The Plan Administrative Committee shall have all powers specified in
the Plan in addition to all others as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the power to construe or
interpret the Plan, to determine all questions of eligibility hereunder, to
determine the method of payment of any Account hereunder, to adopt rules
relating to the giving of timely notice, and to perform such other duties as may
from time to time be delegated to it by the Board. The Plan Administrative
Committee may take such voluntary correction action as it considers necessary or
appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as a consequence of administrative or
operational error, including but not limited to reallocation of plan assets,
adjustments in amounts of future payments to Participants or beneficiaries and
institution of prosecution of actions to recover benefit payments made in error
or on the basis of incorrect or incomplete information. The Plan Administrative
Committee may prescribe such forms and systems and adopt such rules and
actuarial methods and tables as it deems advisable. It may employ such agents,
attorneys, accountants, actuaries, medical advisors, or clerical assistants
(none of whom need be members of the Plan Administrative Committee) as it deems
necessary for the effective exercise of its duties, and may delegate to such
agents any power and duties both ministerial and discretionary, as it may deem
necessary and appropriate. The compensation of such agents who are not full-time
employees of an Employer shall be fixed by the Plan Administrative Committee
within limits set by the Board and shall be paid by the Company as determined by
the Plan Administrative Committee.

6.4Organization and Procedures. The Plan Administrative Committee shall elect
one of its members as chairman. Its members shall serve as such without
compensation. Plan Administrative Committee expenses shall be paid by the
Company. A majority of the Plan Administrative Committee members shall
constitute a quorum. The Plan Administrative Committee may take any action upon
a majority vote at any meeting at which a quorum is present, and may take any
action without a

7

--------------------------------------------------------------------------------



meeting upon the unanimous written consent of all members. All action by the
Plan Administrative Committee shall be evidenced by a certificate signed by a
member of the Plan Administrative Committee. The Plan Administrative Committee
shall appoint a secretary to the Plan Administrative Committee who need not be a
member of the Plan Administrative Committee, and all acts and determinations of
the Plan Administrative Committee shall be recorded by the secretary, or under
his supervision. All such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of the secretary.

6.5Rules and Decisions. The Plan Administrative Committee shall have absolute
discretion in carrying out its duties under the Plan and its decisions shall be
final and binding.

6.6Authorization of Payments. If the Board authorizes the establishment of a
trust to serve as the funding vehicle for the benefits described herein, subject
to the provisions hereof, it shall be the duty of the Plan Administrative
Committee to furnish the trustee of such trust with all facts and directions
necessary or pertinent to the proper disbursement of the trust funds.

6.7Books and Records. The records of the Employers shall be conclusive evidence
as to all information contained therein with respect to the basis for
participation in the Plan and for the calculation of Excess Contributions and
Supplemental Contributions. The Plan Administrative Committee shall keep all
individual and group records relating to Participants and Beneficiaries and all
other records necessary for the proper operation of the Plan. Such records shall
be made available to the Employers and to each Participant and Beneficiary for
examination during normal business hours except that a Participant or
Beneficiary shall examine only such records as pertain exclusively to the
examining Participant or Beneficiary and the Plan. The Plan Administrative
Committee shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code and every
other relevant statute, each as amended, and all regulations thereunder. This
provision shall not be construed as imposing upon the Plan Administrative
Committee the responsibility or authority for the preparation, preservation,
publication or filing of any document required to be prepared, preserved or
filed by any other named fiduciary to whom such responsibilities are delegated
by law or by the Plan.

6.8Perpetuation of the Plan Administrative Committee. In the event that the
Company shall for any reason cease to exist, then, unless the Plan is adopted
and continued by a successor, the members of the Plan Administrative Committee
at that time shall remain in office until the final termination of the Plan, and
any vacancies in the membership of the Plan Administrative Committee caused by
death, resignation, disability or other cause, shall be filled by the remaining
member or members of the Plan Administrative Committee.

6.9Claims Procedure.

(A)Authorized Representative. A Participant or Beneficiary under the Plan may
name an authorized representative to act on his or her behalf under the claims
procedures of the Plan, by providing written documentation of such authorization
in such form as is acceptable to the Plan Administrative Committee.

(B)Procedure for Making Initial Claims. Claims for benefits under the Plan may
be made by submitting forms to the Plan Administrative Committee pursuant to
procedures established by the Plan Administrative Committee from time to time.

(C)Review of Claims for Benefits.

(1)Determination Regarding Initial Claims. If a claim for Plan benefits is
denied, the Plan Administrative Committee shall provide a written notice within
90 days to the claimant that contains (i) specific reasons for the denial,
(ii) specific references to Plan provisions on which the Plan Administrative
Committee based its denial, (iii) a description of any

8

--------------------------------------------------------------------------------



additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary and
(iv) a description of the Plan's review procedures and time limits applicable to
such procedures, including a statement of the claimant's right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

The notice shall also contain a statement that the claimant may (i) request a
review upon written application to the Plan Administrative Committee within
60 days, (ii) submit written comments, documents, records and other information
relating to the claim, and (iii) request copies of all documents, records, and
other information relevant to the claimant's claim. If a claim is denied because
of incomplete information, the notice shall also indicate what additional
information is required.

If additional time is required to make a decision on the claim, the Plan
Administrative Committee shall notify the claimant of the delay within the
original 90 day period. This notice will also indicate the special circumstances
requiring the extension and the date by which a decision is expected. This
extension period may not exceed 90 days beyond the end of the first 90-day
period.

(2)Appeals. The claimant may appeal a denied claim by submitting a written
request for an appeal review to the Plan Administrative Committee. The appeal
request must, however, be made within 60 days after the claimant's receipt of
notice of the denial of the claim. Pertinent documents may be reviewed in
preparing an appeal, and issues and comments may be submitted in writing. The
claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant's claim for benefits (as determined under applicable regulations). An
appeal shall be given a complete review by the Plan Administrative Committee,
taking into account all comments, documents, records and other information
submitted by the claimant without regard to whether such information was
submitted or considered in the initial benefit determination.

The Plan Administrative Committee shall review an appeal of a denied claim no
later than the date of the next Plan Administrative Committee meeting
immediately following such request for review, unless the request for review is
filed within 30 days preceding the date of such meeting. In such case, a benefit
determination may be made by no later than the date of the second meeting
following the Plan Administrative Committee's receipt of a request for review.
If special circumstances require a further extension of time for processing, a
benefit determination shall be rendered no later than the third meeting of the
Plan Administrative Committee following the Plan Administrative Committee's
receipt of the request for review. If such an extension of time for review is
required because of special circumstances, the Plan Administrative Committee
shall provide the claimant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. The Plan Administrative
Committee shall notify the claimant of the benefit determination as soon as
possible, but not later than 5 days after the benefit determination is made.

6.10Allocation or Reallocation of Responsibilities. The Plan Administrative
Committee may allocate their responsibilities under the Plan among themselves.
Any such allocation, reallocation, or designation shall be in writing and shall
be filed with and retained by the secretary of the Plan Administrative Committee
with the records of the Plan Administrative Committee. If applicable,
notwithstanding the foregoing, no reallocation of the responsibilities provided
in a trust to manage or control the trust assets shall be made other than by an
amendment to the trust.

9

--------------------------------------------------------------------------------



6.11Service of Process. The Company shall be the designated recipient of service
of process with respect to legal actions regarding the Plan.


ARTICLE VII

MISCELLANEOUS


7.1Funding. The Board may, but shall not be required to, authorize the
establishment of a trust by the Company to serve as the funding vehicle for the
benefits described herein. In any event, the Company's obligations hereunder
shall constitute a general, unsecured obligation, payable solely out of its
general assets, and no Participant shall have any right to any specific assets
of the Company. Nothing contained in the Plan constitutes a guarantee by the
Company that the assets of the Company shall be sufficient to pay any benefit to
any person.

7.2Amendment and Termination. The Company, by action of the Board, shall have
the right at any time to amend this Plan in any respect, or to terminate this
Plan; provided, however, that no such amendment or termination shall operate to
reduce the benefit that has accrued for any Participant who is participating in
the Plan nor the payment due to a terminated Participant at the time the
amendment or termination is adopted. Continuance of the Plan is completely
voluntary and is not assumed as a contractual obligation of the Company.

7.3Termination of RCP. Notwithstanding the foregoing, this Plan shall terminate
when the RCP terminates.

7.4Effect of Plan. Nothing contained herein (a) shall be deemed to exclude a
Participant from any compensation, bonus, pension, insurance, termination pay or
other benefit to which he otherwise is or might become entitled to as an
Employee or (b) shall be construed as conferring upon an Employee the right to
continue in the employ of the Company as an executive or in any other capacity.

7.5Offset. If, at the time payments are to be made hereunder, the Participant or
the Beneficiary is indebted or obligated to the Company, then the payments
remaining to be made to the Participant or the Beneficiary may, at the
discretion of the Company, be reduced by the amount of such indebtedness or
obligation, provided, however, that an election by the Company not to reduce any
such payment or payments shall not constitute a waiver of its claim for such
indebtedness or obligation.

7.6Amounts Payable. Any amounts payable by the Company hereunder shall not be
deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Company for the benefit of its Employees.

7.7Rights and Obligations. The rights and obligations created hereunder shall be
binding on a Participant's heirs, executors and administrators and on the
successors and assigns of the Company.

7.8Notice. Any notice required or permitted to be given under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, and if given to the Company, delivered to the principal office of the
Company, directed to the attention of the Plan Administrative Committee. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.

7.9Governing Law. The Plan shall be construed and governed by the laws of the
State of Wisconsin.

7.10Assignment of Rights. The rights of any Participant under this Plan are
personal and may not be assigned, transferred, pledged or encumbered. Any
attempt to do so shall be void.

10

--------------------------------------------------------------------------------



7.11Liability. Neither the Company, its Employees, agents, any member of the
Board, the plan administrator nor the Plan Administrative Committee shall be
responsible or liable in any manner to any Participant, Beneficiary, or any
person claiming through them for any benefit or action taken or omitted in
connection with the granting of benefits, the continuation of benefits or the
interpretation and administration of this Plan.

7.12Coordination with RCP. An application or claim for a benefit under the RCP
shall constitute a claim for a benefit under this Plan.

7.13Plan Sponsor. The Company is the Plan Sponsor and Named Fiduciary of the
Plan, within the meaning of ERISA.


ARTICLE VIII

ERISA RIGHTS


        Participants in the Plan are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

•Examine, without charge, at the office of the Plan Administrator and at other
specific locations such as worksites and union halls, all documents governing
the Plan.

•Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and an updated summary plan description. The
Plan Administrator may request a reasonable charge for the copies.

Prudent Action by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the employer, a union, or any other person, may fire a participant or
otherwise discriminate against a participant in any way to prevent that
participant from obtaining a pension benefit or exercising your rights under
ERISA.

Enforce Your Rights

If a claim for a benefit is denied or ignored, in whole or in part, the
participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps the participant can take to enforce the above
rights. For instance, if you request a copy of Plan documents or the latest
annual report from the Plan and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court (although you may be required to complete the Plan's appeals
process before a court will hear your claim). In addition, if you disagree with
the Plan's decision or lack thereof concerning the qualified status of a
domestic relations order, you may file suit in a Federal court. If it should
happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S.

11

--------------------------------------------------------------------------------






Department of Labor, or you may file suit in a Federal court. The court will
decide who should pay court costs and legal fees. If you are successful, the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees; for example, if it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.


ARTICLE IX

GENERAL PLAN INFORMATION


9.1General Plan Information.

(A)Name, address and telephone number of Plan Sponsor (the Company):

Neenah Paper, Inc.
3460 Preston Ridge Road
Preston Ridge III, Suite 600
Alpharetta, GA 30005

(B)Employer identification number of Plan Sponsor: 20-1308307

(C)Plan number assigned to the Plan: N02

(D)Type of plan: Excess benefit plan and a nonqualified supplemental retirement
plan.

(E)Form of Plan Administration: Self-administered by the Plan Sponsor.

(F)Name, address and telephone number of the Plan Administrator:

Neenah Paper, Inc.
Plan Administrative Committee
3460 Preston Ridge Road
Preston Ridge III, Suite 600
Alpharetta, GA 30005

(G)Service of legal process may also be made upon the Plan Administrator.

(H)Funding Medium: Benefits under the Plan are paid from the general assets of
the Employer.

12

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its duly authorized officer.

    NEENAH PAPER, INC.
 
 
By:
/s/  RICHARD F. READ      

--------------------------------------------------------------------------------


 
 
Name:
Richard F. Read

--------------------------------------------------------------------------------


 
 
Title:
Vice President of Human Resources

--------------------------------------------------------------------------------


 
 
Date:
12/1/2004

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


NEENAH PAPER SUPPLEMENTAL RETIREMENT CONTRIBUTION PLAN
TABLE OF CONTENTS
NEENAH PAPER SUPPLEMENTAL RETIREMENT CONTRIBUTION PLAN
ARTICLE I INTRODUCTION
ARTICLE II DEFINITIONS
ARTICLE III ELIGIBILITY
ARTICLE IV CONTRIBUTIONS, INVESTMENT AND VESTING
ARTICLE V DISTRIBUTIONS
ARTICLE VI PLAN ADMINISTRATIVE COMMITTEE
ARTICLE VII MISCELLANEOUS
ARTICLE VIII ERISA RIGHTS
ARTICLE IX GENERAL PLAN INFORMATION
